OFFICE OF THE A'ITORNEY GENERAL OF TEXAS
                         AUSTIN




Bononbl~   Tr P. Tdmbl,




                      .”   Bet Would the faoQ that the Board
                               of Bqualit3atlotl og t&B Amarillo
                               Inde~enUont 8ohaolMatrlotla         -
                               ittmpowd Of rho mbboro       In-
                               validate    the a~tioa @ aald
                               Board end rttndor void the au&
                               aequent.tax    rell? a&d related
                               qui0tlonq.




           Ton Fabritary lB, oUr Sohool BtwU appointed
    I). II. Owen, L.'lL 41~    and &nr~ Bevimly wasthe
    aoeru oi’Pquallmatlon mr t~‘tuablo,y6ar       1941,
    whlbh lno ldenta ll~      luotlr,the
                                 wa tt erillrr~Boardwe
  ~ wad last fear.. !&de Board ww aleo appkoved
    about the same tlme.a8 an Equallsatlon Bon@ ior
    the olty; .The Soha      Beard;tho City of &u-l110
    and thg Oottn~yOammlrri~tmr8had pmrlowl~        en-
    torod itit0l 00& r a o %.tiw th e i?eb t?@fI.
                                                Ghr enb a r g
    Oompatty ior a 8ax 8upve)t.to be made during the
    wlntttr and on   l@ g o u@B t,
                                110ma&r slajor   ad$uetmnts
    ln+alua~iow,Zfwa8       ev$denttherewouldbe    eon-
    BderabLo aejbatloti over pFog+u?~~Valuations whloh
    o? nese+tty had to be r&ted in order to equalim
    with other raluett, 80 8hat tha members oi the
    BquaUzation #o~~,unan5Mu8ly expre8eed a desire
    to have the Eqiml~etlon rJaard 1noraaseU to five
   .nmmber8,whi,oh requerrt  r&S aooeded to by b&h the
    Qi*l OOPppi88&on anU the Board ot Truttteeo.




                                                                       -
                                                             ..-
                                                                       481



Honorable T. M. Trlmble, Paga 8



         Tan Kay 81 the Board of Tructass passed
    an order approving the pdior of adding ,tna
    Mp);borttto tke~Bwrd of Equalfratlon, aad with-
    out rsaoindlng their pretiow lotlon in rhioh
    the:~~tWee~member Board m8 appointad. &S&o*;
    lng 18 a oopy of the order t
         **The following ardor was introduoodt It
    le thd ioaae of the Board *hut on aoeount of
    the axtFa Ordingry taark ootUrout1n.g thd Board
    of 6quallwtlon thltt feat, that, thla, Board nbuld
    be $ttkaared to iire lnstaad of’ Umtr.
          ~~otlon was made by Ls. lItant&,
                                         scroon4Mb8~~:'.
    Mr.. Car that the erddr be~adopted and approv?d.               .
    HoWm oarrled.
          %otlon watt mat¶o  by Kr. Rush, beaogulad bt
    Kr. Mowing that the following aen.bs waeb a6~
    bhe' BoaM of Kqual~atlon for the Board of hua-'
    tow ott~:~l~oS~e~nb~tS~hhoolMetriot
    and the .lrplirriUo Jm.lor c0l.b~  Dbtrfab   io* 1941,
    and baat tkmy wrnb in tkla aapaoity      amt rmoelv~
    ao oorpenaatlcin fzw the Board oi Trustees ai
     mid   mstri0t.
     .r
           'L. Is; LYl.8          D. W. Owen
            Henry Barerlp         u. M. 0llvar
            w. I. Cllrford
           %.etlon    oarrled.'




     mm,    one taxpayer whose prcppo*t~ had b~mu raised,
     appmed    before the Board nith the threat that he
        WouZd~sontest tha lsjptlitr   of the organ&satlen
       -sf ~,.Equsllsatloa     Board in that the Borzd should
        be mad8 up of thsse rembus lnstsad of rive,*
                     Based on theme .faoOsyou: ham asked us the follw-
 lqg   qusstlont

                     Q,TIOM:          would tha taot     tha% thw Bau%l of
        Eqwlimtlon               or    the &rlllo       Indsp*ndsntSohool
        Dlstr$st is oay)ossd oi fivs ssmbars lnvalldsto
        ths aotion of said Bsard aad render t6lU ths sttb-
         roquont. tax rdll?

             Semate BlZUtat6, 10 Chapter8 Of khs Aots of the       *
  Thirty-&rst~Le&lslatu&s,    1969, whlop pimrldCd~f?r ~the oreatlon
';; thp&4llo       Ind8pe”“”    Ssheol mstF+    ~rQ01608 " Dart


             "The said hard of Tfrust6w  shslL w vested
       dth the full manuaentsnd      oontrolorthe   r-e
       oohssls ot'sa5.d dlstrlot, and shall be mitidrlth
       all.the powbrs, rightsand dutlosthatam pm-
       vldod br gsnorallaw ror boards of tmutteesor
       tanu~andvillagssin6orpsrrtsd   for ire0 88h00x
       ~~~O&nly,                  lnoluding ths powws and nsnner of

          bttlsls8791 of.thsRsvlssdCltli                            %atutis   of
'hxas reada in put as follosst
                   I. . . It shill         be   withinthd     lsoretlon
       or the Board of Trustees or any fsd Iipendent 80h001
       dirtriot to mum an a8sessor of taxes who 8haU
       ass888 the tsxabls prspsrty.wlthin  the limits or
       the lndopsndsnb sohosl dlstrio~rlthlnths tirae
       and in the manner provldsd by uistlnglaW,     In
       so far ai they a m lpplieabls, and when said as-
       sesammnthas been ewiallso6   by a board of eausll-
       sation apsolntsd by th                   board   f t    t      r0r
       p@j#gg#~s~d&~ygg&~~$&~d
       the oouuty tax oolleotor                 as provldsd for      in the
       suooeediqj             artlols.. ."(Ugderscorlng            ours)
                   Artlole      S791 being a gsnsreil law gvsrning            the
boards or          trustee8      or aownm and village8lnoorporated             for



                                                                                     J
          Honorable T. M. Triable,       Page 4



          irite sohtil purposes oily it was hsld by this  dspntttent
          in opinieu~%oi O-8589 that  Art&ala 8791, Rirleed-Old1 stat.
          utee or lkxaa, applkss to the Lma~lllo Xndwmndsnt Sohm1
          Diatriot.
                     It is our uadws.tandln6thatthO     'bmrllloIrmmpoad-
          lnt Sohool Distrloti~aotl~     under the authorlty~grantsd usdsr
           this &tl@e,    has a pi&ate _ it8 (111'0
                                                 amMaojr attd OOl.l~~r.
           This being true it s.lno~bent upon It to'appoint its ws
          Board Of BqudSSstlOn. Chspibera(I. Cook (Cl% 4~. )-:lat 8.
          Al 665; Hller v',Van08 (au&. Oh)      180 8. W.~759. This hie
          the oasm it '%a the oplnlon iof thla dsputment tht Artlolg
           8791 being silent ae ta tM number~to bs appointed onths
          Board of IIgualSsation~~dlreoti~d~to be appqlnted under its pro- -
           visions, the Board of Trurtses 18 at 1lbaWy to appoint any
          number that &t deems reasonably neoessar to oarry out the
          run&ions or3ala Board, ktlole        1048, ROYlaed %&l stat-
          '&tee of mxas,.whioh readit in part as tollmt
                      "The olty oounolls of oltlos     and towns in-
                 osrpor&od   under the   genera;llaw8 shall annually,
                 at the%&$Jrst msetlng, or a8 soon th@maiter as
    '.,          praoti6eBh,    appoint thne  o0mlsaion*ra, eaoh a
     .~          quallfl~d   voter, a rssldsnt asd propetiT owner
                 of the oity or town $or whloh ha is appointed who
                 shall be stylsd ths board of WU%ll!4atiOh. . .-,
    1'~
          In our opinion does not applf.%Othe 4uarllloInd6pandent
          soho     Di&rlot   under 'the faotual   8ltuatlon sat r0rth 8bsvs.
f
                        Rsrarrlng to the mggsstlon oontalnsd in your l.sttsr
          that ths original board or thrss msmbsn oertffy to the tu
          roll by authority of their having been amolntad a 80~4 of
          gquallsatlon on February 18, 1941, whioh aotlon was savor
          ,ngslndsd, and to rsmve all question of tin validity of tha
          tccr ra      to have tha flrb member board attaoh a OOrtiftOata
          statlng'that it is made by authority of thalr aPPointseat by
          the hoard or,lmstees        by Potion of &y e;L? 1941, YOUM ad-
          vised that it 1s the oplnlon of thle delwr*Ont that tbe mra
          irregularity     of appolntlng a thrum me&or board and lubrc
          qtmntiy thtueo apDoint3.nga floe memberboard by adding ho
          -08     to the onbtt alwady appointed Without m@Oindiagt&
          former aotlon would not invalidate the tax ~~11 of the rrp&llo
          Iudspandsnt 8ohool Dfrtrlot.          me oertlfloats or th. tire
          meg&erbmrd; in the opltt%Onof this depart-%              -riLdbs
          aurrioient.      Kate  irrsgularities   are insuifl0isut  a8 a bati
                                                                      484


Honorable T. Y. Trlmble, Page 5



~ti~p~e~~~s~alldatl~         the lota of tha Board oi Equal-
                     Sinton Xndipeqdent Soh001 Dlsttiot, 218
8. w. l&t .Blmett~r.   Biohardsoh Indepndsnt SOhool Dlstriot,
es0 S. W, 85s (Civ. App.), 840 '8. W. SSQ (Ooa. App.,).
           Ii0 express no~oplslon herein with regard to the
gentlemen in que&&on ~slttlng ss .a Bmrd of Iquallsatlon
for the city or Amarillo, but OPC Oplpion is OOnWmd to the
oapaolty cif tha gentlamen 1s qgs@iion  sitting as a Board of
Bquallsation for the, &earl~lo Znd4pendent SOhool Mstriot.
         We trust thst bhO-r0MgOittg opinion fully       0ov3rs
the matlmr lrapuilrmt
                   ab0uO in pur letter.

                                      .perytwuly yours
                                  .
        m   SEP 9,@941"       ATTORWEP
                                     OXRBUi       OF TBXAS




                                                             0
                                                              hPPitOVU
                                                                OPINION
                                                              COMMIRU


                                                             fygg